             Case 2:20-cv-00593-PLD Document 59 Filed 10/09/20 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA



    ORBITAL ENGINEERING, INC,                           )
                                                        )
                                                        )   Civil Action 20-593
                   Plaintiff,                           )
                                                        )
           vs.                                          )
                                                        )
    JEFFREY J. BUCHKO,                                  )
                                                        )
                   Defendant.

                         ORDER ON MOTION TO COMPEL DISCOVERY
           Presently pending before the Court is Defendant/Counterclaimant Jeffrey J. Buchko’s

(“Buchko”) Motion to Compel Discovery (ECF No. 43). His motion relates to the objections and

responses of Plaintiff Orbital Engineering, Inc. (“Orbital”) to Buchko’s First Request for

Discovery. For the reasons set forth herein, Buchko’s motion will be granted in part and denied

in part.

           As an initial matter, the parties indicate that they have resolved, in whole or in part, certain

disputes either as a result of their meet and confer or after the Motion to Compel was filed.1

Specifically, the parties agree that Mr. Buchko’s personnel file has been produced and is no longer

at issue (Request for Production No. 2); the video sought in Request No. 4 has been produced; and

Orbital cannot locate the documents requested in Request No. 11 (in this regard, Buchko reserves

the right to have these documents produced if located).

           The remainder of the disputed matters will be addressed below.



1
 Notably, however, they disagree that certain matters were resolved in full. Therefore, these
matters will be addressed herein.
          Case 2:20-cv-00593-PLD Document 59 Filed 10/09/20 Page 2 of 9




Interrogatory No. 4 and Document Request No. 5 2

        Interrogatory No. 4 seeks information about communications regarding Buchko’s

termination or evidencing his removal from management. Buchko contends that Orbital’s response

is incomplete because it does not identify the participants in an internal press release or how, when

or to whom it was sent. In addition, Orbital’s response is limited to announcements while the

interrogatory sought broader information about communications. In its Brief in Opposition,

Orbital states that this issue was resolved during the meet and confer by limiting the discovery to

the names of any customers contacted by member of senior management, “as reflected in the

documents previously produced by Orbital.” Buchko disputes that the parties reached any such

agreement.

        Buchko argues that this information is probative of his defamation counterclaim, in which

he alleges that Orbital’s management defamed Buchko in discussions with staff and communicated

similar information to its customers. Orbital indicates that it announced in an internal press release

about the promotion of Arno Wainikainen to COO and informed its employees and customers

about the termination in written correspondence, and that both announcements would be produced.

        Regarding the two communications that were referenced in Orbital’s response, it shall

supplement its response to include the information requested in subparts a through d if that

information is not reflected in the documents themselves. The Court does not find that it is

necessary to identify each employee, customer or supplier to whom these communications were

sent.   Since the interrogatory is not limited to written communications, however, Orbital must




2
  The disputed discovery requests and responses are set forth in Buchko’s motion and for that
reason will not be restated, but will be summarized as necessary.
                                                  2
          Case 2:20-cv-00593-PLD Document 59 Filed 10/09/20 Page 3 of 9




supplement its response to Interrogatory No. 4 to include the information requested regarding any

communications by management regarding Buchko’s termination.

       Document Request No. 5 requests all communications regarding the termination of

Buchko. Orbital objected on the grounds of the attorney client privilege and work product

doctrine, and states in its opposition that it has no additional non-privileged documents that have

not been produced.

       Given the assertion of privilege, Orbital will be required to produce a privilege log.

Interrogatory No. 7

       Buchko seeks personal and professional information for four designated individuals.

Orbital provided business information but objected to providing personal information on a number

of grounds. In its Brief in Opposition, Orbital states that it agreed as part of the meet and confer

to search and produce additional documents. Buchko responds that Orbital has not yet done so.

       Therefore, Orbital will be required to supplement its response.

Document Request No. 2

       As a result of the meet and confer, Orbital agreed to produce additional documents, limited

to Buchko’s personnel file and additional pay records. As previously indicated, the personnel file

has been produced. In his Reply in support of his motion, Buchko notes that certain records remain

outstanding. Orbital will be ordered to complete its production.

Document Request Nos. 3 and 4

       The parties disagree about whether they reached consensus as a result of their meet and

confer. As part of that process, Buchko provided the names of the ten employees who were his

                                                 3
           Case 2:20-cv-00593-PLD Document 59 Filed 10/09/20 Page 4 of 9




direct reports and for whom he seeks the self-assessment documents described in these two

document requests. The dispute now appears to center around whether Orbital should be required

to produce not only employee self-assessment documents that explicitly name Buchko, as Orbital

suggests, or must also produce responsive documents in which he is referenced but not explicitly

named.

         The Court concludes that given the allegations of misconduct by Buchko, it is appropriate

to engage in discovery regarding his oversight and performance of management functions.

Therefore, Orbital will be required to produce the self-assessment reports for the ten identified

employees which either name or reference Buchko.

Document Request Nos. 6 and 19

         These document requests seek information about 2019 and 2020 annual bonuses paid to all

Orbital management, including Buchko, as well as compensation records for six other Orbital

employees. While Orbital has agreed to produce documents that describe its bonus policy and

documents reflecting the calculation of Buchko’s 2019 annual bonus, it objects to producing

documents regarding bonuses or compensation paid to other Orbital employees

         Buchko indicates in his Reply that the limited documentation produced by Orbital

regarding the bonus payment calculation provides insufficient information to allow him to

understand his bonus payment calculation and Orbital has not provided the metric used to

determine his bonus as promised. Therefore, Orbital shall provide full and complete information

regarding the calculation of Buchko’s bonus for fiscal year-end March 31, 2019.

         At the same time, the Court declines to grant the motion to compel as it relates to Buchko’s

request for compensation records for other Orbital employees. With respect to compensation paid


                                                  4
            Case 2:20-cv-00593-PLD Document 59 Filed 10/09/20 Page 5 of 9




to other members of management, Buchko’s argument that this information is relevant to the issue

of whether he received valuable consideration in exchange for signing to the Non-Competition

Agreement is not persuasive. Whether there was, in fact, a disparity between his compensation

and other management employees is not relevant to the issue of the value of the consideration

received by Buchko. Even assuming that he was compensated on a lower scale than other

management, this is not reflective of whether the consideration he received was new and valuable

to him.

          On the other hand, with respect to the bonus issue, one aspect of the consideration offered

for the Non-Competition Agreement was Buchko’s “eligibility” to participate in Orbital’s bonus

plan. In order to determine whether this aspect was fulfilled “as designed and promulgated by

[Orbital’s] Chief Financial Officer,” it could be relevant or lead to the discovery of admissible

evidence to compare the calculations for various members of the senior management with that

employed for Buchko. Moreover, as Buchko points out, production of this information can be

accomplished pursuant to the terms of the Confidentiality Order in place in this action.

Document Request No. 7

          In this Request, Buchko seeks Orbital’s fiscal statements for the period from March 31,

2012 through March 31, 2020. Orbital objects to the production of these statements on multiple

grounds.

          While Buchko claims that the requested documents are relevant to Orbital’s allegations of

misconduct as well as his positive impact on its business, this argument is not persuasive. Based

upon the timing and nature of Orbital’s allegations of misconduct, Buchko’s positive performance

or his positive impact on the company’s finances has no relevance to whether he engaged in willful


                                                   5
          Case 2:20-cv-00593-PLD Document 59 Filed 10/09/20 Page 6 of 9




misconduct during the last year or so of his employment. Therefore, Buchko’s motion with respect

to these requests will be denied.

Document Request No. 8

       This Request seeks documents not only about Buchko’s vacation balance summary, but

records of vacation benefits paid to management employees from 2015 to the present. Orbital has

agreed to produce its vacation policy as well as documents that reflect Buchko’s accrued vacation

time. However, it objects to producing this information with respect to other management

employees.

       The Court agrees. Whether other employees whose positions were subordinate to Buchko

had vacation weeks comparable to him has no bearing on whether he received valuable

consideration. Therefore, Orbital will not be required to provide documents regarding the vacation

benefits paid to other management employees.

Document Request No. 12

       Buchko seeks financial reports for Orbital Technical Solutions (“OTS”). He notes that

among Orbital’s allegations of misconduct is that he instructed employees to take certain actions

to make it appear that revenues were earned not by OTS but by other business units under his

control in an effort to undermine another member of management.             Based upon Orbital’s

contention, the Court concludes that this information has at least arguable relevance and therefore

shall be produced under appropriate confidentiality protections.




                                                6
          Case 2:20-cv-00593-PLD Document 59 Filed 10/09/20 Page 7 of 9




Document Request No. 14

       Given Orbital’s allegations that Buchko encouraged subordinates to prepare a training

program that would be inconsistent with Orbital’s internal processes, Buchko contends that email

communications with those employees regarding certain training materials/requirements is

necessary to his defense. Orbital has provided a “partial production” but has indicated that it will

not produce responsive documents after Buchko’s termination. Buchko alleges post-termination

information is probative of the outcome of the program and whether the steps implemented by

Buchko were brought to fruition and consistent with the company’s processes. The Court

concludes that post-termination documents should be produced only to the extent that they reflect

the outcome of the program and whether the steps Buchko was implementing when he was

terminated were consistent with Orbital’s processes.

Document Request No. 16

       As reflected in its response to the document request, Orbital shall produce non-privileged

documents that reflect Buchko’s communications during the last year of his employment regarding

all matters that formed the basis for his termination.

Document Request No. 17

       Buchko seeks all customer survey result files. The Court concludes that while this request

as stated is overly broad and not proportional, certain of the requested information should be

produced. Therefore, Orbital shall produce all non-privileged documents that support its allegation

that Buchko failed to disclose and actively hid client-service failures, thereby jeopardizing a

significant client relationship. Any confidentiality concerns can be addressed by the terms of the

Confidentiality Order.


                                                  7
          Case 2:20-cv-00593-PLD Document 59 Filed 10/09/20 Page 8 of 9




Document Request No. 18

       Buchko seeks performance improvement plans and written warnings for all Orbital

employees for the period of 2018-2020 and disciplinary records for certain specified employees.

Orbital objects on multiple grounds.

       While Buchko argues that this information is relevant to how Orbital evaluates and

enforces willful misconduct, the Court agrees that as stated, this request is not proportional to the

needs of this case.

       Therefore, this 9th day of October, 2020, it is hereby ORDERED that within seven (7) days

of the date of this Order:

   1. Orbital shall supplement its responses to Interrogatory Nos. 4 and 7 as set forth herein;

   2. Orbital shall provide a privilege log with respect to any documents withheld on the basis

       of privilege, including but not limited to documents withheld in response to Document

       Request No. 5;

   3. Orbital shall complete or supplement its document production regarding Document

       Request Nos. 2, 3, 4, 6, 8, 14 and 16 as set forth herein;

   4. Orbital shall produce documents responsive to Document Request No. 12; and

   5. Orbital shall produce documents responsive to Document Request No. 17 as set forth

       herein.

       All other relief sought by Buchko, including that related to Request Nos. 7, 18 and 19, is

DENIED.



                                                 8
Case 2:20-cv-00593-PLD Document 59 Filed 10/09/20 Page 9 of 9




                           BY THE COURT:


                           s/ Patricia L Dodge
                           PATRICIA L. DODGE
                           United States Magistrate Judge




                              9
